Citation Nr: 0506355	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 until 
September 1954, including participation in the Korean 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	The veteran experienced acoustic trauma during his period 
of active service that caused bilateral hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
a current condition to that symptomatology.  Id.

The evidence of record indicates that the veteran served in 
the United States Navy during the Korean conflict, where he 
earned four stars, among other service ribbons.  He was 
stationed on an aircraft carrier where he was assigned to the 
belting crew and to the napalm crew.  Of significance, the 
belting shop in which the veteran worked was located directly 
under the flight deck, and the veteran often assembled napalm 
bombs on the front of the flight deck as twin-engine planes 
were taking off and landing.  As such, he was either on or 
directly underneath the flight deck for at least 10 to 12 
hours on average per day for over 3 years, according to a 
letter the veteran wrote in September 2004.  Even at night, 
the veteran was subjected to loud noise, as his quarters were 
located just above the fantail of the ship where planes were 
landing at all hours of the day.  Prior to being stationed on 
the carrier, the veteran was assigned to Aviation Ordinance 
School during which he fired 22mm aircraft cannons, 45 cal. 
pistols, and assorted other weapons.  At no point in either 
his training or service was the veteran provided with any 
form of hearing protection.

Although the veteran's file contains almost no record of his 
post-service employment, there is no indication of any 
incidents of acoustic trauma since he was discharged from 
service. 

In May of 2003, the veteran underwent a VA examination at 
which time the veteran's claims file was not available to the 
examiner for review.  Since the veteran's test results 
exceeded the thresholds as established by the regulations, 
the examiner diagnosed him with bilateral sensorineural 
hearing loss.  See 38 C.F.R. § 3.385.  Nevertheless, the 
examiner indicated that due to the length of time between 
discharge from the service and the onset of the symptoms it 
was as likely as not that the hearing loss was not the result 
of military noise exposure.  The examiner also alluded to the 
fact that the veteran's hearing became worse following the 
removal of a benign tumor from the veteran's neck several 
years earlier. 
Relying on the examiner's report, the RO denied the service 
connection claim.

In a responsive letter to the RO's denial of service 
connection, the veteran disputed that the hearing loss became 
worse after the removal of the tumor, noted that his hearing 
has been very poor for a long time prior to the operation, 
and renewed his assertion that his hearing loss is 
attributable to his time on the aircraft carrier.  

Following the RO's denial of service connection, a private 
doctor reviewed the veteran's entire file, including his 
service records and the VA medical examination. Lending 
credence to the veteran's assertions, the doctor concluded 
that it was as likely as not that the hearing loss is service 
related.  The doctor articulated that hearing loss usually 
develops over a period of several years, thereby explaining 
the veteran's purported normal hearing at time of discharge.  
The doctor also noted that while hearing loss may only be 
temporary at first, repeated exposure to damaging sound will 
cause ears to eventually lose their resiliency, resulting in 
permanent hearing degeneration.  Furthermore, the doctor 
observed that one of the principal reasons for bilateral 
sensorineural hearing loss is exposure to intense noise.  

The veteran waived review of this new evidence by the agency 
of original jurisdiction (AOJ), opting to proceed immediately 
to Board review. 

By statute, the Board is required to consider all 
information, including all lay and medical evidence of record 
in a case before it.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. 
§ 5107(b).  In this case, the private doctor concluded it was 
as likely as not that the veteran's hearing loss was 
attributable to his time in service, while the VA doctor 
concluded it was as likely as not that the veteran's 
bilateral hearing loss was not caused by exposure to military 
noise.  Faced with two credible medical opinions, and 
factoring in the veteran's own credible testimony, the 
balance of positive and negative evidence necessarily tilts 
towards the veteran, and the benefit of the doubt rule 
mandates that we decide in his favor.  Accordingly, the Board 
finds that the veteran's repeated exposure to loud sounds 
during his time in active service caused the bilateral 
sensorineural hearing loss he is currently suffering from, 
and thus his claim of entitlement to service connection for 
the bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


